Exhibit 10.1

INCREMENTAL ASSUMPTION AGREEMENT dated as of September 3, 2015 (this
“Agreement”), among CBRE SERVICES, INC., a Delaware corporation (the “U.S.
Borrower”), CBRE LIMITED, a limited company organized under the laws of England
and Wales (with company no: 3536032) (the “U.K. Borrower”), CBRE LIMITED, a
corporation organized under the laws of the province of New Brunswick (the
“Canadian Borrower”), CBRE PTY LIMITED, a company organized under the laws of
Australia and registered in New South Wales (the “Australian Borrower”), CBRE
LIMITED, a company organized under the laws of New Zealand (the “New Zealand
Borrower” and, together with the U.S. Borrower, the U.K. Borrower, the Canadian
Borrower and the Australian Borrower, the “Borrowers”), CBRE GROUP, INC., a
Delaware corporation (“Holdings”), the INCREMENTAL TRANCHE B-1 TERM LENDERS
party hereto, the INCREMENTAL TRANCHE B-2 TERM LENDERS party hereto and CREDIT
SUISSE AG, as Administrative Agent.

A.         Reference is made to the Second Amended and Restated Credit Agreement
dated as of January 9, 2015 (as amended by Amendment No. 1 dated as of May 28,
2015, and as further amended, supplemented or modified prior to the date hereof,
the “Credit Agreement”), among the Borrowers, Holdings, the Lenders (as defined
in Article I of the Credit Agreement) and Credit Suisse AG, as administrative
agent (in such capacity, the “Administrative Agent”) and as collateral agent (in
such capacity, the “Collateral Agent”) for the Lenders.

B.         Holdings and the U.S. Borrower have requested that (i) the persons
set forth on Schedule II hereto (together with their permitted successors and
assigns, the Incremental Tranche B-1 Term Lenders”) commit to make Incremental
Term Loans (the “Incremental Tranche B-1 Term Loans”) to the U.S. Borrower on
the B-1 Funding Date (as defined below in Section 1) in an aggregate principal
amount of up to $270,000,000 and (ii) the persons set forth on Schedule III
hereto (together with their permitted successors and assigns, the “Incremental
Tranche B-2 Term Lenders” and, together with the Incremental Tranche B-1 Term
Lenders, the “New Incremental Term Lenders”) commit to make Incremental Term
Loans (the “Incremental Tranche B-2 Term Loans” and, together with the
Incremental Tranche B-1 Term Loans, the “New Incremental Term Loans”) to the
U.S. Borrower on the B-2 Funding Date (as defined below in Section 1) in an
aggregate principal amount of up to $130,000,000, the proceeds of such New
Incremental Term Loans to be used to pay fees and expenses relating to the New
Incremental Term Loans and for general corporate purposes, including, without
limitation, paying the consideration for the acquisition of the Global WorkPlace
Solutions business of Johnson Controls, Inc. (the “Radio Acquisition”).

C.         The New Incremental Term Lenders are willing to make the New
Incremental Term Loans to the U.S. Borrower, in each case on the relevant
Funding Date (as defined below in Section 1) and on the terms and subject to the
conditions set forth herein and in the Credit Agreement.



--------------------------------------------------------------------------------

Accordingly, in consideration of the mutual agreements herein contained and for
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1.    Terms Generally.   (a) The rules of construction set forth in
Section 1.02 of the Credit Agreement shall apply mutatis mutandis to this
Agreement. This Agreement shall be a “Loan Document” for all purposes of the
Credit Agreement and the other Loan Documents and, to the extent it relates to
the making of New Incremental Term Loans, an “Incremental Assumption Agreement”
for all purposes of the Credit Agreement and the other Loan Documents.
Capitalized terms used but not defined herein have the meanings assigned thereto
in the Credit Agreement.

(b)        As used in this Agreement, the following terms have the meanings
specified below:

“B-1 Funding Date” shall mean the date, on or after the Effective Date (as
defined below in Section 5) and prior to the New Incremental Term Loan
Commitment Termination Date (as defined below in Section 2), on which (a) all of
the conditions precedent set forth in Section 6 are satisfied and (b) the
Incremental Tranche B-1 Term Loans are funded.

“B-2 Funding Date” shall mean the date, on or after the Effective Date and prior
to the New Incremental Term Loan Commitment Termination Date, on which (a) all
of the conditions precedent set forth in Section 6 are satisfied and (b) the
Incremental Tranche B-2 Term Loans are funded.

“Funding Dates” shall mean the B-1 Funding Date and the B-2 Funding Date.

“Incremental Tranche B-1 Commitment” shall mean, with respect to each
Incremental Tranche B-1 Term Lender, the commitment of such Incremental Tranche
B-1 Term Lender to make Incremental Tranche B-1 Term Loans hereunder as set
forth on Schedule II.

“Incremental Tranche B-2 Commitment” shall mean, with respect to each
Incremental Tranche B-2 Term Lender, the commitment of such Incremental Tranche
B-2 Term Lender to make Incremental Tranche B-2 Term Loans hereunder as set
forth on Schedule III.

“New Incremental Term Loan Commitments” shall mean the Incremental Tranche B-1
Commitments and the Incremental Tranche B-2 Commitments.

SECTION 2.   Incremental Term Loans.  (a) On the terms and subject to the
conditions set forth herein and in the Credit Agreement and in reliance upon the
representations and warranties set forth herein and in the other Loan Documents,
(i) each Incremental Tranche B-1 Term Lender agrees, severally and not jointly,
to make, on the B-1 Funding Date, an Incremental Tranche B-1 Term Loan to the
U.S. Borrower, in dollars, in an aggregate principal amount not to exceed its
Incremental Tranche B-1 Commitment and (ii) each Incremental Tranche B-2 Term
Lender agrees, severally and not jointly, to make, on the B-2 Funding Date, an
Incremental Tranche B-2 Term Loan to the U.S. Borrower, in dollars, in an
aggregate principal amount not to exceed its Incremental Tranche B-2 Commitment.
Amounts paid or prepaid in respect of the New Incremental Term Loans may not be
reborrowed.

 

2



--------------------------------------------------------------------------------

(b)        The New Incremental Term Loan Commitment of each New Incremental Term
Lender shall automatically terminate upon the earlier of (i)(x) in the case of
an Incremental Tranche B-1 Commitment, the making of the Incremental Tranche B-1
Term Loans on the B-1 Funding Date or (y) in the case of an Incremental Tranche
B-2 Commitment, the making of the Incremental Tranche B-2 Term Loans on the B-2
Funding Date and (ii) 5:00 p.m., New York City time on the date which is 90 days
after the Effective Date (the “New Incremental Term Loan Commitment Termination
Date”).

(c)        The proceeds of the New Incremental Term Loans are to be used by the
U.S. Borrower solely for the purposes set forth in Recital B of this Agreement.

SECTION 3.    Terms and Conditions.   The Incremental Tranche B-1 Term Loans and
Incremental Tranche B-2 Term Loans shall constitute Specified Incremental Term
Loans and Term Loans for all purposes of the Credit Agreement and the other Loan
Documents, and shall have the terms that are set forth in Exhibit A-1 hereto in
the case of the Incremental Tranche B-1 Term Loans and have the terms that are
set forth in Exhibit A-2 hereto in the case of the Incremental Tranche B-2 Term
Loans.

SECTION 4.   Representations and Warranties. To induce the other parties hereto
to enter into this Agreement, each Loan Party party hereto represents and
warrants to the Administrative Agent and each of the Lenders (including the New
Incremental Term Lenders) that:

(a)        This Agreement has been duly authorized, executed and delivered by
such Loan Party, and, constitutes a legal, valid and binding obligation of such
Loan Party enforceable against such Loan Party in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
moratorium and other similar laws relating to or affecting creditors’ rights
generally and to general equitable principles (whether considered in a
proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

(b)        Each of the representations and warranties made by such Loan Party in
Article III of the Credit Agreement and in each other Loan Document are true and
correct in all material respects on and as of the date hereof and each Funding
Date, except to the extent such representations and warranties expressly relate
to an earlier date.

(c)        No Event of Default or Default has occurred and is continuing as of
the Effective Date and as of each Funding Date after giving effect to the New
Incremental Term Loans to be made on such Funding Date.

SECTION 5.    Effectiveness.   This Agreement shall become effective as of the
date (the “Effective Date”) on which each of the following conditions precedent
shall have been satisfied:

(a)        The Administrative Agent shall have received duly executed
counterparts of this Agreement which, when taken together, bear the signatures
of each Loan Party and each New Incremental Term Lender.

(b)        Each of the conditions set forth in paragraphs (b) and (c) of
Section 4.01 of the Credit Agreement shall be satisfied, and the Administrative
Agent shall have received a

 

3



--------------------------------------------------------------------------------

certificate to that effect dated as of the Effective Date and executed by a
Responsible Officer of the U.S. Borrower.

(c)        As of the Effective Date, and assuming the funding in full of the New
Incremental Term Loans had occurred on the Effective Date, Holdings would be in
Pro Forma Compliance, and the Administrative Agent shall have received a
certificate to that effect dated as of the Effective Date and executed by a
Responsible Officer of the U.S. Borrower.

(d)        The Administrative Agent shall have received (i) a favorable written
opinion of (x) the General Counsel or Deputy General Counsel of the U.S.
Borrower and (y) Simpson Thacher & Bartlett LLP, counsel for Holdings and the
U.S. Borrower, in each case addressed to the Administrative Agent, the Lenders
(including the New Incremental Term Lenders) and the Issuing Banks, (ii) board
resolutions and (iii) customary officer’s certificates, in each case,
substantially consistent with those delivered on the Second Restatement Date.
Holdings and the U.S. Borrower hereby request such counsel to deliver such
opinion.

(e)        The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including all Upfront
Fees (as defined below in Section 9) and, to the extent invoiced one Business
Day prior to the Effective Date, reimbursement or payment of all reasonable
out-of-pocket expenses required to be reimbursed or paid by the Borrowers
hereunder or under any other Loan Document.

SECTION 6.    Conditions Precedent to Each Funding Date. The obligation of each
New Incremental Term Lender to make its New Incremental Term Loans hereunder on
a Funding Date shall be subject to the satisfaction, on or after the Effective
Date, of the following conditions precedent:

(a)        The Administrative Agent shall have received a Borrowing Request with
respect to the New Incremental Term Loans to be made on such Funding Date in
accordance with Section 2.03 of the Credit Agreement.

(b)        Each of the conditions set forth in paragraphs (b) and (c) of
Section 4.01 of the Credit Agreement shall be satisfied, and the Administrative
Agent shall have received a certificate to that effect dated as of such Funding
Date and executed by a Responsible Officer of the U.S. Borrower.

(c)        The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to such Funding Date, including any Ticking
Fees (as defined below in Section 10) and, to the extent invoiced one Business
Day prior to such Funding Date, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrowers hereunder or under
any other Loan Document.

SECTION 7.    Acknowledgement of Guarantors. Each of the Guarantors party hereto
hereby acknowledges its receipt of a copy of this Agreement and its review of
the terms and conditions hereof, and each of the Guarantors hereby consents to
the terms and conditions of this Agreement and the transactions contemplated
hereby, and hereby affirms and confirms its guarantee of the Obligations
pursuant to the Guarantee and Pledge Agreement and agrees that such guarantee
shall continue to be in full force and effect and shall inure to the benefit of
the

 

4



--------------------------------------------------------------------------------

Secured Parties, including the New Incremental Term Lenders as such in respect
of their New Incremental Term Loans and the other Obligations owed to them from
time to time.

SECTION 8.    Notices.     All notices hereunder shall be given in accordance
with the provisions of Section 9.01 of the Credit Agreement.

SECTION 9.    Upfront Fees.    In consideration of the agreements of the New
Incremental Term Lenders contained in this Agreement, Holdings and the U.S.
Borrower agree to pay to the Administrative Agent, in immediately available
funds, for the account of each New Incremental Term Lender, an upfront fee (the
“Upfront Fee”), in the amounts described in Exhibit A-1 and Exhibit A-2, payable
on the Effective Date. Once paid, the Upfront Fee shall not be refundable under
any circumstances.

SECTION 10. Ticking Fees.   In consideration of the agreements of the New
Incremental Term Lenders contained in this Agreement, Holdings and the U.S.
Borrower agree to pay to the Administrative Agent, in immediately available
funds, for the account of each New Incremental Term Lender, a ticking fee (the
“Ticking Fee”), equal to 0.25% per annum of the aggregate amount of the
applicable unused New Incremental Term Loan Commitment of such New Incremental
Term Lender, calculated on the basis of the actual number of days elapsed in a
360-day year, beginning to accrue on and including the 45th day after the
Effective Date, up to but excluding the day the applicable New Incremental Term
Loan Commitment of such New Incremental Term Lender is reduced to zero or
otherwise terminated in accordance with this Agreement (the “Ticking Fee
Termination Date”), payable in arrears on the Ticking Fee Termination Date. Once
paid, the Ticking Fee shall not be refundable under any circumstances.

SECTION 11. Counterparts.   This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile or other customary means of electronic transmission (e.g., “pdf”)
shall be as effective as delivery of a manually signed counterpart of this
Agreement.

SECTION 12. APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 13. WAIVER OF JURY TRIAL.     EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 13.

 

5



--------------------------------------------------------------------------------

SECTION 14. Jurisdiction; Consent to Service of Process. (a) Each Loan Party
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, the Collateral Agent, any
Issuing Bank or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement against any Loan Party or their respective properties
in the courts of any jurisdiction.

(b)        Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any New York State or Federal
court. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

(c)        Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01 of the Credit
Agreement. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

SECTION 15. Headings.   Headings used herein are for convenience of reference
only, are not part of this Agreement and are not to affect the construction of,
or to be taken into consideration in interpreting, this Agreement.

[Remainder of this page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date and year first
above written.

 

CBRE SERVICES, INC.,   by        

/s/ DEBERA FAN

    Name:   Debera Fan     Title:   Senior Vice President and Treasurer CBRE
GROUP, INC.,   by        

/s/ DEBERA FAN

    Name:   Debera Fan     Title:   Senior Vice President and Treasurer EACH OF
THE SUBSIDIARY GUARANTORS LISTED ON SCHEDULE I HERETO,   by        

/s/ DEBERA FAN

    Name:   Debera Fan     Title:   Senior Vice President and Treasurer

 

[Signature Page to the CBRE Services, Inc. Incremental Assumption Agreement]



--------------------------------------------------------------------------------

CBRE LIMITED, a limited company organized under the laws of England and Wales,  
by        

/s/ PHILIP EMBUREY

    Name: Philip Emburey     Title: Director   by        

/s/ MARK CREAMER

    Name: Mark Creamer     Title: Director CBRE LIMITED, a corporation organized
under the laws of the province of New Brunswick,   by        

 /s/ JEFF COOK

    Name: Jeff Cook     Title: SVP Finance

 

[Signature Page to the CBRE Services, Inc. Incremental Assumption Agreement]



--------------------------------------------------------------------------------

  CBRE PTY LIMITED, a company organized under the laws of Australia,     by     
        /s/ NATALIE MARIE CRAIG                  Name: Natalie Marie Craig    
   Title: Secretary    

 

by

         

 /s/ SCOTT ANTHONY GRAY-

SPENCER                                           

       Name:   Scott Anthony Gray-Spencer        Title:   Director  

 

CBRE LIMITED, a company organized under the laws of New Zealand,

    by              /s/ BRENT DAVID MCGREGOR            Name: Brent David
McGregor        Title: Director    

 

by

         

 /s/ THOMAS JACKSON SOUTHERN

       Name: Thomas Jackson Southern        Title: Director

 

[Signature Page to the CBRE Services, Inc. Incremental Assumption Agreement]



--------------------------------------------------------------------------------

CB/TCC GLOBAL HOLDINGS LIMITED,   by      

 /s/ PHILIP EMBUREY

    Name: Philip Emburey     Title: Director   by      

 /s/ MARCUS SMITH

    Name: Marcus Smith     Title: Director

 

[Signature Page to the CBRE Services, Inc. Incremental Assumption Agreement]



--------------------------------------------------------------------------------

RELAM AMSTERDAM HOLDINGS B.V.,             By: Intertrust Management B.V., its
                 managing director

                 /s/ GERT JAN REITBERG &  LOBKE

                 ZONNEVELD                                     

                 Name: Gert Jan Reitberg & Lobke                  Zonneveld
                 Title: Proxy Holders

 

[Signature Page to the CBRE Services, Inc. Incremental Assumption Agreement]



--------------------------------------------------------------------------------

CBRE GLOBAL HOLDINGS, a Luxembourg société à responsabilité limitée with a share
capital of EUR 122,785,675, having its registered office at 6, rue Guillaume
Schneider, L-2522 Luxembourg, Grand Duchy of Luxembourg and registered with the
Registre de Commerce et des Sociétés, Luxembourg under number B 150.693   By    
  /s/ LAURENCE H. MIDLER                     Name:  Laurence H. Midler    
Title:    Type A manager

 

[Signature Page to the CBRE Services, Inc. Incremental Assumption Agreement]



--------------------------------------------------------------------------------

  CBRE LIMITED PARTNERSHIP,  

By: CBRE PARTNER, INC., its general
     partner

     /s/ DEBERA FAN                               Name:  Debera Fan    
Title:    Sr. Vice President and Treasurer

 

[Signature Page to the CBRE Services, Inc. Incremental Assumption Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a New Incremental Term Lender and as
Administrative Agent,   by        /s/ BILL O’DALY                              
  Name:  Bill O’Daly     Title:    Authorized Signatory   by       /s/
D. ANDREW MALETTA                 Name:  D. Andrew Maletta    
Title:    Authorized Signatory

 

[Signature Page to the CBRE Services, Inc. Incremental Assumption Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a New Incremental Term Lender,   by      
 /s/ PATRICK M. DRUM                         Name:  Patrick M. Drum    
Title:  Senior Vice President

 

[Signature Page to the CBRE Services, Inc. Incremental Assumption Agreement]



--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE INCREMENTAL ASSUMPTION AGREEMENT, DATED AS OF THE DAY AND
YEAR FIRST WRITTEN ABOVE, RELATING TO THE SECOND AMENDED AND RESTATED CREDIT
AGREEMENT DATED AS OF JANUARY 9, 2015 (AS AMENDED BY AMENDMENT NO. 1 DATED AS OF
MAY 28, 2015), OF CBRE SERVICES, INC.

 

 

TO EXECUTE THIS AGREEMENT AS A NEW INCREMENTAL TERM LENDER:

 

 

Name of Institution: Bank of America N.A.

 

 

 

    by

       

  /s/ RONALD ODLOZIL

      Name:  Ronald Odlozil       Title:    Senior Vice President

 

For any New Incremental Term Lender requiring a second signature line:

 

    by

   

 

      Name:           Title:    

 

[Signature Page to the CBRE Services, Inc. Incremental Assumption Agreement]



--------------------------------------------------------------------------------



SIGNATURE PAGE TO THE INCREMENTAL ASSUMPTION AGREEMENT, DATED AS OF THE DAY AND
YEAR FIRST WRITTEN ABOVE, RELATING TO THE SECOND AMENDED AND RESTATED CREDIT
AGREEMENT DATED AS OF JANUARY 9, 2015 (AS AMENDED BY AMENDMENT NO. 1 DATED AS OF
MAY 28, 2015), OF CBRE SERVICES, INC.

 

 

TO EXECUTE THIS AGREEMENT AS A NEW INCREMENTAL TERM LENDER:

 

 

Name of Institution: U.S. BANK NATIONAL ASSOCIATION

 

 

 

    by

       

  /s/ GLENN LEYRER

      Name:  Glenn Leyrer       Title:    Vice President

 

For any New Incremental Term Lender requiring a second signature line:

 

    by

       

 

      Name:       Title:

 

[Signature Page to the CBRE Services, Inc. Incremental Assumption Agreement]



--------------------------------------------------------------------------------



SIGNATURE PAGE TO THE INCREMENTAL ASSUMPTION AGREEMENT, DATED AS OF THE DAY AND
YEAR FIRST WRITTEN ABOVE, RELATING TO THE SECOND AMENDED AND RESTATED CREDIT
AGREEMENT DATED AS OF JANUARY 9, 2015 (AS AMENDED BY AMENDMENT NO. 1 DATED AS OF
MAY 28, 2015), OF CBRE SERVICES, INC.

 

 

TO EXECUTE THIS AGREEMENT AS A NEW INCREMENTAL TERM LENDER:

 

 

Name of Institution: HSBC Bank USA, National Association

 

 

 

    by

       

  /s/ ANDREW HIETALA

      Name:  Andrew Hietala       Title:    Senior Vice President

 

For any New Incremental Term Lender requiring a second signature line:

 

    by

       

 

      Name:       Title:

 

[Signature Page to the CBRE Services, Inc. Incremental Assumption Agreement]



--------------------------------------------------------------------------------



SIGNATURE PAGE TO THE INCREMENTAL ASSUMPTION AGREEMENT, DATED AS OF THE DAY AND
YEAR FIRST WRITTEN ABOVE, RELATING TO THE SECOND AMENDED AND RESTATED CREDIT
AGREEMENT DATED AS OF JANUARY 9, 2015 (AS AMENDED BY AMENDMENT NO. 1 DATED AS OF
MAY 28, 2015), OF CBRE SERVICES, INC.

 

 

TO EXECUTE THIS AGREEMENT AS A NEW INCREMENTAL TERM LENDER:

 

 

Name of Institution: JPMORGAN CHASE BANK, N.A.

 

 

 

    by

       

  /s/ CHIARA CARTER

      Name:  Chiara Carter       Title:    Vice President

 

For any New Incremental Term Lender requiring a second signature line:

 

    by

   

 

      Name:       Title:

 

[Signature Page to the CBRE Services, Inc. Incremental Assumption Agreement]



--------------------------------------------------------------------------------



SIGNATURE PAGE TO THE INCREMENTAL ASSUMPTION AGREEMENT, DATED AS OF THE DAY AND
YEAR FIRST WRITTEN ABOVE, RELATING TO THE SECOND AMENDED AND RESTATED CREDIT
AGREEMENT DATED AS OF JANUARY 9, 2015 (AS AMENDED BY AMENDMENT NO. 1 DATED AS OF
MAY 28, 2015), OF CBRE SERVICES, INC.

 

 

TO EXECUTE THIS AGREEMENT AS A NEW INCREMENTAL TERM LENDER:

 

 

Name of Institution: Mizuho Bank (USA)

 

 

 

    by

       

  /s/ JOHN DAVIES

      Name:  John Davies       Title:    Senior Vice President

 

For any New Incremental Term Lender requiring a second signature line:

 

    by

       

 

      Name:       Title:

 

[Signature Page to the CBRE Services, Inc. Incremental Assumption Agreement]



--------------------------------------------------------------------------------



SIGNATURE PAGE TO THE INCREMENTAL ASSUMPTION AGREEMENT, DATED AS OF THE DAY AND
YEAR FIRST WRITTEN ABOVE, RELATING TO THE SECOND AMENDED AND RESTATED CREDIT
AGREEMENT DATED AS OF JANUARY 9, 2015 (AS AMENDED BY AMENDMENT NO. 1 DATED AS OF
MAY 28, 2015), OF CBRE SERVICES, INC.

 

 

TO EXECUTE THIS AGREEMENT AS A NEW INCREMENTAL TERM LENDER:

 

 

Name of Institution: ROYAL BANK OF SCOTLAND PLC

 

 

 

    by

       

  /s/ JOHN TULLOCH

      Name:  John Tulloch       Title:    Director, Portfolio Management

 

For any New Incremental Term Lender requiring a second signature line:

 

    by

       

 

      Name:       Title:

 

[Signature Page to the CBRE Services, Inc. Incremental Assumption Agreement]



--------------------------------------------------------------------------------



SIGNATURE PAGE TO THE INCREMENTAL ASSUMPTION AGREEMENT, DATED AS OF THE DAY AND
YEAR FIRST WRITTEN ABOVE, RELATING TO THE SECOND AMENDED AND RESTATED CREDIT
AGREEMENT DATED AS OF JANUARY 9, 2015 (AS AMENDED BY AMENDMENT NO. 1 DATED AS OF
MAY 28, 2015), OF CBRE SERVICES, INC.

 

 

TO EXECUTE THIS AGREEMENT AS A NEW INCREMENTAL TERM LENDER:

 

 

Name of Institution: THE BANK OF NOVA SCOTIA

 

 

 

    by

   

  /s/ WINSTON LUA

      Name:  Winston Lua       Title:    Director

 

For any New Incremental Term Lender requiring a second signature line:

 

    by

       

 

     Name:      Title:

 

[Signature Page to the CBRE Services, Inc. Incremental Assumption Agreement]



--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE INCREMENTAL ASSUMPTION AGREEMENT, DATED AS OF THE DAY AND
YEAR FIRST WRITTEN ABOVE, RELATING TO THE SECOND AMENDED AND RESTATED CREDIT
AGREEMENT DATED AS OF JANUARY 9, 2015 (AS AMENDED BY AMENDMENT NO. 1 DATED AS OF
MAY 28, 2015), OF CBRE SERVICES, INC.

 

 

TO EXECUTE THIS AGREEMENT AS A NEW INCREMENTAL TERM LENDER:

 

 

Name of Institution: MUFG Union Bank, N.A.

 

 

 

    by

       

  /s/ SUSAN J. SWERDLOFF

      Name:  Susan J. Swerdloff       Title:    Managing Director

 

For any New Incremental Term Lender requiring a second signature line:

   

    by

 

 

 

      Name:       Title:

 

[Signature Page to the CBRE Services, Inc. Incremental Assumption Agreement]



--------------------------------------------------------------------------------



SIGNATURE PAGE TO THE INCREMENTAL ASSUMPTION AGREEMENT, DATED AS OF THE DAY AND
YEAR FIRST WRITTEN ABOVE, RELATING TO THE SECOND AMENDED AND RESTATED CREDIT
AGREEMENT DATED AS OF JANUARY 9, 2015 (AS AMENDED BY AMENDMENT NO. 1 DATED AS OF
MAY 28, 2015), OF CBRE SERVICES, INC.

 

 

TO EXECUTE THIS AGREEMENT AS A NEW INCREMENTAL TERM LENDER:

 

 

Name of Institution:  The Bank of New York Mellon

 

 

        by        

  /s/ HELGA BLUM

      Name:  Helga Blum       Title:    Managing Director

 

For any New Incremental Term Lender requiring a second signature line:

   

    by

 

 

 

     Name:      Title:

 

[Signature Page to the CBRE Services, Inc. Incremental Assumption Agreement]



--------------------------------------------------------------------------------



SIGNATURE PAGE TO THE INCREMENTAL ASSUMPTION AGREEMENT, DATED AS OF THE DAY AND
YEAR FIRST WRITTEN ABOVE, RELATING TO THE SECOND AMENDED AND RESTATED CREDIT
AGREEMENT DATED AS OF JANUARY 9, 2015 (AS AMENDED BY AMENDMENT NO. 1 DATED AS OF
MAY 28, 2015), OF CBRE SERVICES, INC.

 

 

TO EXECUTE THIS AGREEMENT AS A NEW INCREMENTAL TERM LENDER:

 

 

Name of Institution: KEYBANK NATIONAL ASSOCIATION

 

 

        by        

  /s/ GEOFF SMITH

      Name:  Geoff Smith       Title:    Senior Vice President

 

For any New Incremental Term Lender requiring a second signature line:

 

    by

       

 

     Name:      Title:

 

[Signature Page to the CBRE Services, Inc. Incremental Assumption Agreement]



--------------------------------------------------------------------------------



SIGNATURE PAGE TO THE INCREMENTAL ASSUMPTION AGREEMENT, DATED AS OF THE DAY AND
YEAR FIRST WRITTEN ABOVE, RELATING TO THE SECOND AMENDED AND RESTATED CREDIT
AGREEMENT DATED AS OF JANUARY 9, 2015 (AS AMENDED BY AMENDMENT NO. 1 DATED AS OF
MAY 28, 2015), OF CBRE SERVICES, INC.

 

 

TO EXECUTE THIS AGREEMENT AS A NEW INCREMENTAL TERM LENDER:

 

 

Name of Institution: Branch Banking and Trust Company

 

 

        by        

  /s/ ELIZABETH WILLIS

      Name:  Elizabeth Willis       Title:    Vice President   For any New
Incremental Term Lender requiring a second signature line:         by        

 

     Name:      Title:

 

[Signature Page to the CBRE Services, Inc. Incremental Assumption Agreement]



--------------------------------------------------------------------------------



SIGNATURE PAGE TO THE INCREMENTAL ASSUMPTION AGREEMENT, DATED AS OF THE DAY AND
YEAR FIRST WRITTEN ABOVE, RELATING TO THE SECOND AMENDED AND RESTATED CREDIT
AGREEMENT DATED AS OF JANUARY 9, 2015 (AS AMENDED BY AMENDMENT NO. 1 DATED AS OF
MAY 28, 2015), OF CBRE SERVICES, INC.

 

 

TO EXECUTE THIS AGREEMENT AS A NEW INCREMENTAL TERM LENDER:

 

 

Name of Institution: FIRST TENNESSEE BANK NATIONAL ASSOCIATION

 

 

        by        

  /s/ TAMMY C. TROSCLAIR

      Name:  Tammy C. Trosclair       Title:    Vice President

 

For any New Incremental Term Lender requiring a second signature line:

 

    by        

 

     Name:      Title:

 

[Signature Page to the CBRE Services, Inc. Incremental Assumption Agreement]



--------------------------------------------------------------------------------



SIGNATURE PAGE TO THE INCREMENTAL ASSUMPTION AGREEMENT, DATED AS OF THE DAY AND
YEAR FIRST WRITTEN ABOVE, RELATING TO THE SECOND AMENDED AND RESTATED CREDIT
AGREEMENT DATED AS OF JANUARY 9, 2015 (AS AMENDED BY AMENDMENT NO. 1 DATED AS OF
MAY 28, 2015), OF CBRE SERVICES, INC.

 

 

TO EXECUTE THIS AGREEMENT AS A NEW INCREMENTAL TERM LENDER:

 

 

Name of Institution: PNC Bank, N.A.

 

 

        by        

  /s/ KENYA WILLIAMS

      Name:  Kenya Williams       Title:    Senior Vice President  

For any New Incremental Term Lender requiring a second signature line:

 

    by        

 

     Name:      Title:

 

[Signature Page to the CBRE Services, Inc. Incremental Assumption Agreement]



--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE INCREMENTAL ASSUMPTION AGREEMENT, DATED AS OF THE DAY AND
YEAR FIRST WRITTEN ABOVE, RELATING TO THE SECOND AMENDED AND RESTATED CREDIT
AGREEMENT DATED AS OF JANUARY 9, 2015 (AS AMENDED BY AMENDMENT NO. 1 DATED AS OF
MAY 28, 2015), OF CBRE SERVICES, INC.

 

 

TO EXECUTE THIS AGREEMENT AS A NEW INCREMENTAL TERM LENDER:

 

 

Name of Institution: COMERICA BANK

 

 

 

    by

   

  /s/ FATIMA ARSHAD

      Name:  Fatima Arshad       Title:    Vice President

 

For any New Incremental Term Lender requiring a second signature line:

 

    by        

 

     Name:      Title:

 

[Signature Page to the CBRE Services, Inc. Incremental Assumption Agreement]



--------------------------------------------------------------------------------



SIGNATURE PAGE TO THE INCREMENTAL ASSUMPTION AGREEMENT, DATED AS OF THE DAY AND
YEAR FIRST WRITTEN ABOVE, RELATING TO THE SECOND AMENDED AND RESTATED CREDIT
AGREEMENT DATED AS OF JANUARY 9, 2015 (AS AMENDED BY AMENDMENT NO. 1 DATED AS OF
MAY 28, 2015), OF CBRE SERVICES, INC.

 

 

TO EXECUTE THIS AGREEMENT AS A NEW INCREMENTAL TERM LENDER:

 

 

Name of Institution: HUA NAN COMMERCIAL BANK, LTD. NEW YORK AGENCY

 

 

        by        

  /s/ WEN TANG WANG

      Name:  Wen Tang Wang       Title:    General Manager & Vice President

 

For any New Incremental Term Lender requiring a second signature line:

 

    by        

 

     Name:      Title:

 

[Signature Page to the CBRE Services, Inc. Incremental Assumption Agreement]



--------------------------------------------------------------------------------

EXHIBIT A-1

 

  

INCREMENTAL TRANCHE B-1 TERM LOANS

 

TERMS AND CONDITIONS

Joint Bookrunners

and Joint Lead

Arrangers:

   Wells Fargo Securities, LLC and Credit Suisse Securities (USA) LLC.

Syndication

Agent:

   Wells Fargo Securities, LLC.

Co-

Documentation

Agents:

   Merrill Lynch, Pierce, Fenner & Smith Incorporated, U.S. Bank National
Association, HSBC Bank USA, N.A. and MUFG Union Bank, N.A.

Applicable

Percentage:

  

The “Applicable Percentage” shall mean, with respect to any Fixed Rate
Incremental Tranche B-1 Term Loan and Daily Rate Incremental Tranche B-1 Term
Loan, at any time,

 

(i) if the U.S. Borrower has Investment Grade Status at such time, the
applicable percentage set forth in the “Ratings-based Grid” below under the
caption “Fixed Rate Spread Incremental Tranche B-1 Term Loans” or “Daily Rate
Spread Incremental Tranche B-1 Term Loans”, as the case may be, based upon the
Credit Rating as of the relevant date of determination, and (ii) if the U.S.
Borrower does not have Investment Grade Status at such time, the applicable
percentage set forth in the “Leverage-based Grid” below under the caption “Fixed
Rate Spread Incremental Tranche B-1 Term Loans” or “Daily Rate Spread
Incremental Tranche B-1 Term Loans”, as the case may be, based upon the Leverage
Ratio as of the relevant date of determination. Each change in the Applicable
Percentage resulting from a change in the Leverage Ratio shall be effective with
respect to all applicable Incremental Tranche B-1 Term Loans outstanding on and
after the date of delivery to the Administrative Agent of the financial
statements and certificates required by Section 5.04(a) or (b) and Section
5.04(c), respectively, of the Credit Agreement indicating such change until the
date immediately preceding the next date of delivery of such financial
statements and certificates indicating another such change.

 

For purposes of the foregoing, (x) if the Credit Ratings established or deemed
to have been established by Moody’s, Fitch and S&P shall fall within different
Categories, the Applicable Percentage shall be based on the Category in which
the highest rating falls unless the two highest ratings differ by two or more
Categories, in which case the Applicable Percentage shall be based on the
Category one level below the Category in which the



--------------------------------------------------------------------------------

  

highest rating falls and (y) if the Credit Ratings established or deemed to have
been established by S&P, Fitch or Moody’s shall be changed (other than as a
result of a change in the rating system of S&P, Fitch or Moody’s), such change
shall be effective on the earlier of the date on which such change is publicly
announced and the date on which Holdings or any of its Subsidiaries receives
written notice of such change. Each change in the Applicable Percentage shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change.

 

If the rating system of S&P, Fitch or Moody’s shall change, or if any rating
agency shall cease to be in the business of providing issuer or long-term debt
ratings, as the case may be, the U.S. Borrower and the Administrative Agent
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Percentage shall
be determined by reference to the rating of the other rating agencies (or, if
the circumstances referred to in this sentence shall affect two or more such
rating agencies, the ratings most recently in effect prior to such changes or
cessations).

 

Notwithstanding the foregoing, at any time (a) during which Holdings has failed
to deliver the financial statements and certificates required by Section 5.04(a)
or (b) and Section 5.04(c), respectively, of the Credit Agreement the Leverage
Ratio shall be deemed to be in the next highest Category (from the then-existing
Category) for purposes of determining the Applicable Percentages and (b) after
the occurrence and during the continuance of an Event of Default, the Leverage
Ratio shall be deemed to be in Category 1 for purposes of determining the
Applicable Percentages and Investment Grade Status shall be deemed not to exist.

 

   Ratings-based Grid

 

        Category     Corporate Credit Rating  
of U.S.  Borrower     Fixed Rate
Spread   Daily Rate
Spread               

 

S&P  

 

 

Fitch  

 

 

Moody’s  

 

Incremental  
Tranche B-

1 Term

Loans

 

Incremental  
Tranche B-

1 Term

Loans

       

 

Category  

1  

 

 

 

³ A-  

 

 

³ A-  

 

 

A3

 

 

0.95%

 

 

0%

     

 

Category  

2  

 

 

 

BBB+  

 

 

BBB+  

 

 

Baa1

 

 

1.05%

 

 

0.05%

     

 

Category  

3  

 

 

 

BBB  

 

 

BBB  

 

 

Baa2

 

 

1.15%

 

 

0.15%

     

 

Category  

4  

 

 

 

BBB-  

 

 

BBB-  

 

 

Baa3

 

 

1.25%

 

 

0.25%

  



--------------------------------------------------------------------------------

Leverage-based Grid

 

Category       Leverage
Ratio  

Fixed Rate  

Spread  
Incremental  
Tranche B-  

1 Term  
Loans  

  Daily Rate
Spread
Incremental
Tranche B-
1 Term
Loans

 

Category 1    

 

 

Greater than

2.50 to 1.00

 

  1.85%   0.85%

 

Category 2    

 

 

Greater than

2.00 to 1.00

but less than

or equal to

2.50 to 1.00

 

  1.75%   0.75%

 

Category 3    

 

 

Greater than

1.50 to 1.00

but less than

or equal to

2.00 to 1.00

 

  1.625%   0.625%

 

Category 4    

 

 

Greater than

1.00 to 1.00

but less than

or equal to

1.50 to 1.00

 

  1.50%   0.50%

 

Category 5    

 

 

Equal to or

less than 1.00

to 1.00

 

  1.375%   0.375%

Prepayment Premium:    None. Upfront Fees:   

An upfront fee (the “B-1 Upfront Fee”) will be payable by the U.S. Borrower on
the Effective Date to each Incremental Tranche B-1 Term Lender.

 

The B-1 Upfront Fee will be paid on the actual allocated amount of the
Incremental Tranche B-1 Commitment held by each Incremental Tranche B-1 Term
Lender on the Effective Date (such Lender’s “B-1 Committed Amount”) based on the
percentage set forth below.

 

 

B-1 Committed Amount  

 

 

B-1 Upfront Fee

 

 

³ $20,000,000

 

 

 

0.35%

 

 

³ $10,000,000

 

< $20,000,000

 

 

 

0.30%

 

< $10,000,000

 

 

 

0.25%

 



--------------------------------------------------------------------------------

Maturity Date:   

September 3, 2020 (the “Incremental Tranche B-1 Maturity Date”).

Amortization:   

For purposes of Section 2.11(a)(iii) of the Credit Agreement, the U.S. Borrower
shall pay to the Administrative Agent, for the account of the Incremental
Tranche B-1 Term Lenders, (i) on the last Business Day of each quarter
(commencing with the last Business Day of the first full quarter to occur after
the B-1 Funding Date), a principal amount of the Incremental Tranche B-1 Term
Loans (as adjusted from time to time pursuant to Sections 2.11(d), 2.12, 2.13(f)
and 2.26(d) of the Credit Agreement) equal to .625%, 1.25%, 1.25%, 1.875% and
20% of the aggregate principal amount of the Incremental Tranche B-1 Term Loans
outstanding on the B-1 Funding Date, in each of the first, second, third, fourth
and fifth years following the Effective Date respectively and (ii) on the
Incremental Tranche B-1 Maturity Date, the aggregate principal amount of the
Incremental Tranche B-1 Term Loans outstanding on such date. All payments of
principal made pursuant to this paragraph shall be accompanied by accrued but
unpaid interest on the principal amount to be paid to but excluding the date of
such payment.

Future

Incremental

Term Loans:

  

Section 2.26 of the Credit Agreement shall apply for the benefit of the
Incremental Tranche B-1 Term Loans as if the Incremental Tranche B-1 Term Loans
were the Tranche A Loans referred to therein.



--------------------------------------------------------------------------------

EXHIBIT A-2

INCREMENTAL TRANCHE B-2 TERM LOANS

TERMS AND CONDITIONS

 

Joint

Bookrunners

and Joint Lead

Arrangers:

   Wells Fargo Securities, LLC and Royal Bank of Scotland PLC.

Co-

Syndication

Agents:

   Wells Fargo Securities, LLC and Royal Bank of Scotland PLC.

Co-

Documentation

Agents:

   Mizuho Bank (USA) and PNC Bank, N.A.

Applicable

Percentage:

  

The “Applicable Percentage” shall mean, with respect to any Fixed Rate
Incremental Tranche B-2 Term Loan and Daily Rate Incremental Tranche B-2 Term
Loan, at any time,

 

(i) if the U.S. Borrower has Investment Grade Status at such time, the
applicable percentage set forth in the “Ratings-based Grid” below under the
caption “Fixed Rate Spread Incremental Tranche B-2 Term Loans” or “Daily Rate
Spread Incremental Tranche B-2 Term Loans”, as the case may be, based upon the
Credit Rating as of the relevant date of determination, and (ii) if the U.S.
Borrower does not have Investment Grade Status at such time, the applicable
percentage set forth in the “Leverage-based Grid” below under the caption “Fixed
Rate Spread Incremental Tranche B-2 Term Loans” or “Daily Rate Spread
Incremental Tranche B-2 Term Loans”, as the case may be, based upon the Leverage
Ratio as of the relevant date of determination. Each change in the Applicable
Percentage resulting from a change in the Leverage Ratio shall be effective with
respect to all applicable Incremental Tranche B-2 Term Loans outstanding on and
after the date of delivery to the Administrative Agent of the financial
statements and certificates required by Section 5.04(a) or (b) and Section
5.04(c), respectively, of the Credit Agreement indicating such change until the
date immediately preceding the next date of delivery of such financial
statements and certificates indicating another such change.

 

For purposes of the foregoing, (x) if the Credit Ratings established or deemed
to have been established by Moody’s, Fitch and S&P shall fall within different
Categories, the Applicable Percentage shall be based on the Category in which
the highest rating falls unless the two highest ratings differ by two or more
Categories, in which case the Applicable Percentage shall be based on the
Category one level below the Category in which the



--------------------------------------------------------------------------------

  

highest rating falls and (y) if the Credit Ratings established or deemed to have
been established by S&P, Fitch or Moody’s shall be changed (other than as a
result of a change in the rating system of S&P, Fitch or Moody’s), such change
shall be effective on the earlier of the date on which such change is publicly
announced and the date on which Holdings or any of its Subsidiaries receives
written notice of such change. Each change in the Applicable Percentage shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change.

 

If the rating system of S&P, Fitch or Moody’s shall change, or if any rating
agency shall cease to be in the business of providing issuer or long-term debt
ratings, as the case may be, the U.S. Borrower and the Administrative Agent
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Percentage shall
be determined by reference to the rating of the other rating agencies (or, if
the circumstances referred to in this sentence shall affect two or more such
rating agencies, the ratings most recently in effect prior to such changes or
cessations).

 

Notwithstanding the foregoing, at any time (a) during which Holdings has failed
to deliver the financial statements and certificates required by Section 5.04(a)
or (b) and Section 5.04(c), respectively, of the Credit Agreement the Leverage
Ratio shall be deemed to be in the next highest Category (from the then-existing
Category) for purposes of determining the Applicable Percentages and (b) after
the occurrence and during the continuance of an Event of Default, the Leverage
Ratio shall be deemed to be in Category 1 for purposes of determining the
Applicable Percentages and Investment Grade Status shall be deemed not to exist.

                         Ratings-based Grid

 

                           Category       Corporate Credit Rating  
of U.S. Borrower     Fixed Rate  
Spread     Daily Rate
Spread       

 

S&P

 

 

Fitch

 

 

Moody’s

 

Incremental  
Tranche B-  

2 Term  
Loans  

 

Incremental
Tranche B-

2 Term
Loans

 

 

Category  

1  

 

 

 

³ A-

 

 

³ A-

 

 

A3

 

 

1.40%

 

 

0.40%

 

 

Category  

2  

 

 

 

BBB+

 

 

BBB+

 

 

Baa1

 

 

1.50%

 

 

0.50%

 

 

Category  

3  

 

 

 

BBB

 

 

BBB

 

 

Baa2

 

 

1.60%

 

 

0.60%

 

 

Category  

4  

 

 

 

BBB-

 

 

BBB-

 

 

Baa3

 

 

1.70%

 

 

0.70%



--------------------------------------------------------------------------------

Leverage-based Grid

 

Category       Leverage
Ratio   Fixed Rate
Spread
Incremental
Tranche B-2
Term Loans   Daily Rate
Spread
Incremental
Tranche B-2
Term Loans

 

Category 1    

 

 

Greater than

2.50 to 1.00

 

  2.35%   1.35%

 

Category 2    

 

 

Greater than

2.00 to 1.00

but less than

or equal to

2.50 to 1.00

 

  2.25%   1.25%

 

Category 3    

 

 

Greater than

1.50 to 1.00

but less than

or equal to

2.00 to 1.00

 

  2.125%   1.125%

 

Category 4    

 

 

Greater than

1.00 to 1.00

but less than

or equal to

1.50 to 1.00

 

  2.00%   1.00%

 

Category 5    

 

 

Equal to or

less than 1.00

to 1.00

 

  1.875%   0.875%

 

Prepayment

Premium:

  

If, on or prior to the second anniversary of the Effective Date, a Repricing
Transaction (as defined below) occurs, the U.S. Borrower will pay a premium in
an amount equal to (i) during the first year following the Effective Date, 2% of
the principal amount of outstanding Incremental Tranche B-2 Term Loans subject
to any Repricing Transaction and (ii) during the second year following the
Effective Date, 1% of the principal amount of outstanding Incremental Tranche
B-2 Term Loans subject to any Repricing Transaction.

 

As used herein, “Repricing Transaction” shall mean (a) the incurrence by the
U.S. Borrower of any seven-year term loans (including, without limitation, any
new or additional term loans under the Credit Agreement, whether incurred
directly or by way of the conversion of Incremental Tranche B-2 Term Loans into
a new class of replacement term loans under the Credit Agreement) that are
broadly marketed or syndicated to banks, financial institutions and/or other
institutional lenders or investors in financings similar to the Incremental
Tranche B-2 Term Loans provided for in the Credit Agreement (i) having an
Effective Yield (as defined below) for the respective indebtedness that is less
than the Effective Yield for the Incremental Tranche B-2 Term Loans, but
excluding debt incurred in connection with a Change in Control (or transaction
that if



--------------------------------------------------------------------------------

  

consummated would constitute a Change in Control) or Transformative Acquisition
(as defined below) and (ii) the proceeds of which are used to prepay (or, in the
case of a conversion, deemed to prepay or replace), in whole or in part,
outstanding principal of Incremental Tranche B-2 Term Loans or (b) any effective
reduction in the Effective Yield for the Incremental Tranche B-2 Term Loans
(e.g., by way of amendment, waiver or otherwise), except for a reduction in
connection with a Change in Control (or transaction that if consummated would
constitute a Change in Control) or Transformative Acquisition and, in the case
of any transaction under either clause (a) or clause (b) above, the primary
purpose of which is to lower the Effective Yield on the Incremental Tranche B-2
Term Loans.

 

As used herein, “Effective Yield” shall mean, as to any indebtedness, the
effective yield on such indebtedness as determined by the U.S. Borrower and the
Administrative Agent in a manner consistent with generally accepted financial
practices, taking into account the applicable interest rate margins, any
interest rate “floors” (the effect of which floors shall be determined in a
manner set forth in the proviso below and assuming that, if interest on such
indebtedness is calculated on the basis of a floating rate, that the “LIBOR”
component of such formula is included in the calculation of Effective Yield) or
similar devices and all fees, including upfront or similar fees or OID
(amortized over the shorter of (x) the remaining weighted average life to
maturity of such indebtedness and (y) the four years following the date of
incurrence thereof) payable generally by the U.S. Borrower to lenders or other
institutions providing such indebtedness, but excluding any arrangement fees,
structuring fees, or other similar fees payable in connection therewith that are
not generally shared with the relevant lenders and, if applicable, ticking fees
accruing prior to the funding of such indebtedness and customary consent fees
for an amendment paid generally to consenting lenders; provided that, with
respect to any indebtedness that includes a “floor”, (a) to the extent that the
Fixed Rate or Alternate Base Rate (without giving effect to any floors in such
definitions), as applicable, on the date that the Effective Yield is being
calculated is less than such floor, the amount of such difference shall be
deemed added to the interest rate margin for such indebtedness for the purpose
of calculating the Effective Yield and (b) to the extent that the Fixed Rate or
Alternate Base Rate (without giving effect to any floors in such definitions),
as applicable, on the date that the Effective Yield is being calculated is
greater than such floor, then the floor shall be disregarded in calculating the
Effective Yield.

 

As used herein, “Transformative Acquisition” shall mean any acquisition by
Holdings, the U.S. Borrower or any other Subsidiary that (i) is not permitted by
the terms of the Loan Documents immediately prior to the consummation of such
acquisition or (ii) if permitted by the terms of the Loan Documents immediately
prior to the consummation of such acquisition, would not provide Holdings, the
U.S. Borrower and the other Subsidiaries with adequate flexibility under the
Loan Documents for the continuation and/or expansion of their combined
operations following such consummation, as determined by the U.S.



--------------------------------------------------------------------------------

   Borrower acting in good faith. Upfront Fees:   

An upfront fee (the “B-2 Upfront Fee”) will be payable by the U.S. Borrower on
the Effective Date to each Incremental Tranche B-2 Term Lender.

 

The B-2 Upfront Fee will be paid on the actual allocated amount of the
Incremental Tranche B-2 Commitment held by each Incremental Tranche B-2 Term
Lender on the Effective Date (such Lender’s “B-2 Committed Amount”) based on the
percentage set forth below.

 

B-2 Committed Amount      

 

B-2 Upfront

Fee

 

³ $30,000,000          

 

 

 

0.75%

 

³ $20,000,000          

 

< $30,000,000          

 

 

 

0.60%

 

< $20,000,000          

 

 

 

0.50%

 

 

Maturity Date:   

September 3, 2022 (the “Incremental Tranche B-2 Maturity Date”).

Amortization:   

For purposes of Section 2.11(a)(iii) of the Credit Agreement, the U.S. Borrower
shall pay to the Administrative Agent, for the account of the Incremental
Tranche B-2 Term Lenders, (i) on the last Business Day of each quarter
(commencing with the last Business Day of the first full quarter to occur after
the B-2 Funding Date), a principal amount of the Incremental Tranche B-2 Term
Loans (as adjusted from time to time pursuant to Sections 2.11(d), 2.12, 2.13(f)
and 2.26(d) of the Credit Agreement) equal to .625%, 1.25%, 1.25%, 1.875%, 2.5%,
2.5% and 15% of the aggregate principal amount of the Incremental Tranche B-2
Term Loans outstanding on the B-2 Funding Date, in each of the first, second,
third, fourth, fifth, sixth and seventh years following the Effective Date
respectively and (ii) on the Incremental Tranche B-2 Maturity Date, the
aggregate principal amount of the Incremental Tranche B-2 Term Loans outstanding
on such date. All payments of principal made pursuant to this paragraph shall be
accompanied by accrued but unpaid interest on the principal amount to be paid to
but excluding the date of such payment.

Future Incremental Term Loans:   

Section 2.26 of the Credit Agreement shall apply for the benefit of the
Incremental Tranche B-2 Term Loans as if the Incremental Tranche B-2 Term Loans
were the Tranche A Loans referred to therein.



--------------------------------------------------------------------------------

SCHEDULE I

Subsidiary Guarantors

CBRE, Inc.

CBRE Global Investors, Inc.

CBRE Global Investors, LLC

CBRE Capital Markets of Texas, LP

CBRE Capital Markets, Inc.

CBRE Clarion CRA Holdings, Inc.

CBRE Clarion REI Holdings, Inc.

CBRE Government Services, LLC

CBRE/LJM – Nevada, Inc.

CBRE Partner, Inc.

CBRE Technical Services, LLC

CB/TCC, LLC

Trammell Crow Company, LLC



--------------------------------------------------------------------------------

SCHEDULE II

INCREMENTAL TRANCHE B-1 TERM LENDERS

 

 

Incremental Tranche B-1 Term Lender

 

    Incremental Tranche B-1    
Commitment

 

WELLS FARGO BANK, N.A.

 

  $20,000,000

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

  $20,000,000

BANK OF AMERICA, N.A.

 

  $30,000,000

U.S. BANK NATIONAL ASSOCIATION

 

  $30,000,000

HSBC BANK USA, NATIONAL ASSOCIATION

 

  $30,000,000

JPMORGAN CHASE BANK, N.A.

 

  $10,000,000

MIZUHO BANK (USA)

 

  $20,000,000

ROYAL BANK OF SCOTLAND PLC

 

  $20,000,000

THE BANK OF NOVA SCOTIA

 

  $20,000,000

MUFG UNION BANK, N.A.

 

  $25,000,000

THE BANK OF NEW YORK MELLON

 

  $12,500,000

KEYBANK NATIONAL ASSOCIATION

 

  $15,000,000

BRANCH BANKING AND TRUST COMPANY

 

  $10,000,000

FIRST TENNESSEE BANK NATIONAL ASSOCIATION

 

  $7,500,000

TOTAL INCREMENTAL TRANCHE B-1 COMMITMENT

 

  $270,000,000



--------------------------------------------------------------------------------

SCHEDULE III

INCREMENTAL TRANCHE B-2 TERM LENDERS

 

 

Incremental Tranche B-2 Term Lender

 

        Incremental Tranche B-2         
Commitment

 

WELLS FARGO BANK, N.A.

 

  $30,000,000

MIZUHO BANK (USA)

 

  $20,000,000

PNC BANK, N.A.

 

  $20,000,000

ROYAL BANK OF SCOTLAND PLC

 

  $20,000,000

THE BANK OF NOVA SCOTIA

 

  $7,500,000

THE BANK OF NEW YORK MELLON

 

  $7,500,000

COMERICA BANK

 

  $10,000,000

FIRST TENNESSEE BANK NATIONAL ASSOCIATION

 

  $7,500,000

HUA NAN COMMERCIAL BANK, LTD. NEW YORK AGENCY

 

  $7,500,000

TOTAL INCREMENTAL TRANCHE B-2 COMMITMENT

 

  $130,000,000